Title: 20th.
From: Adams, John Quincy
To: 


       Proceed slowly in the third volume of Blackstone. As this is the most important author of all those that will occur, I make large extracts from him, which takes me up so much time that I cannot read above twenty or thirty pages in a day. Townsend pass’d the evening at my lodgings. Dull weather. This afternoon there was a town-meeting for the purpose of choosing members to represent this Town in the State convention which is to meet in January, and canvass the proposed federal Constitution. The persons chosen were Mr. King, Judge Greenleaf, Mr. Parsons, and Genl. Titcomb. They are all in favour of the constitution, and the town appears to be very unanimous for it.
      